                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

              Plaintiff,

       vs.                                                Case No. 16-CR-21

SAMY M. HAMZEH,

              Defendant.


                           SUPERSEDING DISCOVERY MOTION

       Samy Hamzeh, by counsel, files this single brief identifying the remaining

discovery issues for this Court to resolve. Set forth below are the outstanding requests

from Hamzeh’s Motions to Compel 1-5 and the defense’s motion for pretrial notice of the

government’s intent to present certain evidence at trial (R. 178), with a citation to the legal

and factual arguments in support for each topic. This brief should in all other manners

supersede the previously filed discovery motions. It does not, however, supersede the

defense’s CIPA brief and request for oral argument about why the various categories of

information for which the government has claimed CIPA protection are discoverable and

should be turned over to the defense. Aside from the CIPA issues, there are seven

categories of information that this Court must rule upon—each is given its own heading

in this brief. In part eight, the defense lays out its request for another hearing on why the

government has not or cannot comply with certain categories of information.




                                                                         Federal Defender Services
                                                                                 of Wisconsin, Inc.
       1. Missing Texts

       This Court previously granted the defense’s motion to produce all text messages

between the agents and the agents and both of the CHSs. After the spoliation hearing, the

government produced many texts that previously had been deemed unrecoverable. Here

is what remains missing: Zuraw’s texts with Mike and the other agents; 19 texts between

Fraser and Steve; and 5 texts between Zuraw and Steve. The government says all texts

have been turned over and that it has made efforts to recover the missing texts including

through Cellebrite. Given this representation and the Court’s order that they be

produced, it appears that there is nothing left to do on this front.

       With respect to the most recently produced texts, the defense still has not received

un-redacted copies of the text messages and we renew our request for those. The

explanation for that request is set forth in R.209:3–4 and Ex. A., B. and C. (The Fifth

Motion to Compel).

       2. Missing Emails

       This Court previously granted the defense’s motion to produce all email messages

between the agents. This Court ordered that the government produce: “All texts/SMS,

IM plus e-mail on both the FBI internal (FBI net) and FBI official external (Internet Café-

IC) to/from all agents, TFOs, CHSs or professional support staff relating in any way to

the investigation.” R.150:2. To date, the defense has received only eleven pages of emails.

From the spoliation hearing, it seemed evident that these emails are preserved but the

agents had not looked or tried to recover those. R.205:30 (preserved) and 53 (preserved);

id. at 83 (Adkins stating he wasn’t asked to turn over the emails as part of the

                                              2
                                                                       Federal Defender Services
                                                                               of Wisconsin, Inc.
investigation). The factual and legal basis for this request are in R.150 (this Court’s order

directing that they be produced) and R.209:4–5 (Fifth Motion to Compel) and R.201:5–7

(Omnibus Memorandum in Anticipation of the Spoliation Hearing), which provide

briefing on the issue. The government has indicated that it has provided all the emails

they have in their possession, but given the testimony at the spoliation hearing the

defense is concerned that there are more out there that have not been turned over to the

U.S. Attorney’s office.

       3. Information related to the informants’ credibility, including instructions
          and admonitions

       This broad topic has been litigated and briefed repeatedly and has in various parts

been ordered produced by this Court. See e.g., R.82:17–20, 22–24 (the First Motion to

Compel); R.135: 7–9 (Second Motion to Compel); R.144:1–3 (Motion to Compel

Compliance with this Court’s Orders); R.150 (this Court’s order granting relief); R. 177:1-5

(Fourth Motion to Compel); R.185:11–12 (Motion to Produce Information Submitted

Under CIPA). To save the Court time, the best legal and factual recitation supporting the

defense’s right to this information is found in R.209:5–9 (Fifth Motion to Compel) and

R.177:3–5 (Fourth Motion to Compel). Here is a list of the categories of informant

information that remain outstanding. As noted below, the Court previously ordered the

production of some of this information.

              a. the initial suitability report.
              b. instructions given to the informants, whether or not reduced to writing;
              c. all benefits given to or requested by the informants, including any
                 payments, immigration benefits, or favors of any form. (This was
                 ordered as item 6 of the Court’s prior order R.150).



                                             3
                                                                        Federal Defender Services
                                                                                of Wisconsin, Inc.
             d. the underlying documentation relating to any payments (ordered
                produced by the Court on March 8, 2018, but never turned over based
                on a CIPA claim).
             e. any admonishments to the informants. (This was ordered as item 14 of
                the Court’s prior order R.150).
             f. annual or other reviews of the informants.
             g. violations of policies and instructions by the informants. (This was
                ordered as item 14 of the Court’s prior order R.150).
             h. the informants’ reported motivations for cooperating, identification of
                all benefits, including travel to and from the United States, the
                documentation underlying those benefits, and
             i. the most recent criminal histories for each CHS.

      4. Outstanding or missing recordings

      Based on information disclosed at the spoliation hearing and the informants’

ability to record phone conversations, the defense believes there are recordings of

telephone conversations that have not been produced. The government has indicated that

there are no other recordings. A list of recorded phone conversations that should be

available has been sent to the government to follow up on—by the defense’s count, there

are 48 missing. The list that was provided to the government with the phone records is

attached as Exhibit A to this motion and filed under seal. The number of missing

recordings was calculated by comparing the informants’ phone calls to the number

discussed at the spoliation hearing and then comparing those calls to the recordings that

were produced. The far right column provides the number of recordings that are missing

on each date. As the Court can see although many calls match, a substantial number

appear missing.

      The government’s attorneys have indicated that there are no additional recordings

and the discrepancy is based on the devices not always recording if the person (Hamzeh)

does not answer. While that may be true, it does not explain why some calls that are
                                            4
                                                                     Federal Defender Services
                                                                             of Wisconsin, Inc.
minutes long have not been recorded and turned over. A hearing may be appropriate to

determine why they are not available since questioning about these calls was curtailed at

the spoliation hearing.

      5. Documents related to the informants and the recording devices

      This Court previously ordered the government to turn over all the documents

(including the ELSUR envelopes) concerning the telephonic and in-person recordings

obtained by the informants. See R. 150 (items 18 and 19). The Court also ordered that all

302’s regarding chain of custody of the recording devices be produced. Id. (item 24). The

government responded that it will seek CIPA review of those items.

      In the Fourth Motion to Compel the defense noted that the request should not be

read in a limited fashion as pertaining to only the envelopes. The defense sought an order

for the government to

      a. identify when the CHS’s had recording devices checked out to them;
      b. what type of recording devices were used; and
      c. what instructions were given as to when to record Hamzeh.

The factual and legal basis for this is contained in both this Court’s prior order (R.150)

that it be produced and in R.177:5–6 (the Fourth Motion to Compel). The government has

indicated that this information would be covered under its CIPA filing.

      6. All surveillance that was used to investigate and track Hamzeh

      Much of this will likely be resolved with the CIPA ruling, especially as it pertains

to a tap on Hamzeh’s phone—whether through a Title III warrant or a FISA warrant. That

issue was fully briefed in R.174:1–7 (The Third Motion to Compel). In addition, the




                                            5
                                                                     Federal Defender Services
                                                                             of Wisconsin, Inc.
defense has previously requested and that the government produce all surveillance of

Hamzeh and some has been turned over. What remains is the following:

              a.    intercepted communications under any form
              b.   GPS,
              c.   stingray,
              d.   or any other interception techniques that had not been disclosed.

The legal and factual basis for these being turned over is in R.174 (Third Motion to

Compel) and R.177:6–8 (Fourth Motion to Compel). The government has indicated that

to the extent any of this exists it’s covered under its CIPA filing.

       7. Pretrial notice of the government’s intent to present certain evidence at trial.

       This is a massive case and the trial should not be one of surprise. The defense has

sought a ruling that would compel disclosure of what evidence 45-day’s notice of its

intent to introduce at trial: (1) any data obtained from devices seized from Hamzeh or his

home following his arrest; and (2) any evidence obtained by use of pole cameras. Hamzeh

is requesting this notice because of the vast quantities of data can be stored on these

devices that it is unreasonable for the defense to have to decipher which needles in these

haystacks the government might decide to use. The legal authority for this is in R.178 (the

Motion for Disclosure).

       In addition, while preparing this superseding filing, the defense re-read the

government’s response to this motion and two things should be added to the initial

motion and in response to the government’s points. First, the government’s citations to

various district court cases in other districts about pages of discovery has nothing to do

with this Court’s authority. As the Seventh Circuit has noted: a “district court has the

authority to require the government to provide the defendant with such a list .... [as] part

                                              6
                                                                       Federal Defender Services
                                                                               of Wisconsin, Inc.
of the court’s inherent power exercisable under appropriate circumstances, to assure the

proper and orderly administration of criminal justice.” United States v. Napue, 834 F.2d

1311, 1318 (7th Cir. 1988) (internal quotation marks omitted); see also United States v. W.R.

Grace, 526 F.3d 499, 509 (9th Cir. 2008 (en banc) (“There is universal acceptance in the

federal courts that, in carrying out this mandate, a district court has the authority to enter

pretrial case management and discovery orders designed to ensure that the relevant

issues to be tried are identified, that the parties have an opportunity to engage in

appropriate discovery and that the parties are adequately and timely prepared so that

the trial can proceed efficiently and intelligibly.”).

       Second, the defense isn’t asking the government to give away its case by

identifying some exhibits out of the paper discovery—discovery that can be easily

digested and searched. We are asking about specific information buried within (when it

comes to the pole camera) 450 hours of video that has to be searched and (in the case of

the play station and phone) the devices’ entire contents. A trial like this is hardly the time

for surprises.

       8. Relief sought

       With most of these issues, the Court has already ordered the information produced

and for one reason or another it has not been. Some is understandable such as text

messages that apparently haven’t been recovered. Other areas are not so understandable:

that despite a court order only 11 pages of emails have been produced and that despite a

court order and continued litigation and representations by the government, the defense




                                               7
                                                                         Federal Defender Services
                                                                                 of Wisconsin, Inc.
learns with each hearing that additional admonitions and instructions were given to the

informants.

       When it comes to the missing recordings and emails, another hearing might be

appropriate if the Court is not satisfied with the government’s explanation as to its efforts

to locate these items. Recall, it was only after a half day in court with six witnesses (and

despite every one of them saying that the texts were lost forever) that the defense received

the texts. Another such hearing might bring the defense the missing emails and the

missing recorded calls. As to the other topics, the defense would request another Court

order affirming that what was ordered produced in this Court’s July 25, 2018, order

(R.150) must be turned over and that with it the additional and derivative evidence listed

above also be turned over. Finally, to the extent that the Court has any remaining

concerns about the defense’s need to access the information that the government has

sought protection for under CIPA, the defense would again request an opportunity to

present oral argument.

       Dated at Milwaukee, Wisconsin this 15th day of February, 2019.

                                          Respectfully submitted,

                                          /s/     Craig W. Albee
                                          Craig W. Albee, WI Bar #1015752
                                          Joseph A Bugni, WI Bar #1062514
                                          FEDERAL DEFENDER SERVICES
                                           OF WISCONSIN, INC.
                                          517 E. Wisconsin Ave. - Rm 182
                                          Milwaukee, WI 53202
                                          Tel. (414) 221-9900
                                          e-mail: craig_albee@fd.org
                                                   joseph_bugni@fd.org

                                          Counsel for Defendant, Samy M. Hamzeh
                                             8
                                                                        Federal Defender Services
                                                                                of Wisconsin, Inc.
